Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 5/3/21 has been entered. Claims 1-5, 7-9, and 11-12 have been amended.  Claims 1-15 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 5/3/21.
Response to Arguments
Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive.
Regarding claims 1, 11, and 12, Applicant has argued that Johnson et al. (U.S. 2016/0252053) fails to disclose “driving of the crankshaft by the power turbine by way of the first rotational movement; and driving the compressor by the crankshaft by way of the second rotational movement, the second rotational movement being set differently from the first rotational movement (see Remarks filed 5/3/21, Pages 9-10).  The Examiner does not find this argument persuasive.  Johnson discloses driving of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant has argued that claims 2-10, and 13-15 are allowable for the same reasons as indicated above regarding claims 1, 11, and 12 (see Remarks filed 5/3/21, Pages 10-11).  The Examiner does not find the argument persuasive for the same reasons as indicated above concerning claims 1, 11, and 12.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“device” in claim 11 -- “device 900” (Para 81).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. 2016/0252053) in view of Kawamura (U.S. 5,158,044).
Re claim 1:
Johnson discloses a method for operating an internal combustion engine (10, powertrain system - Para 38 (a type of internal combustion engine as described in Para 38)), the internal combustion engine including a motor (12, engine - Para 38 (a type of motor)) having a crankshaft (18, crankshaft - Para 38), the method comprising the steps of:
compressing a charge air flow (66, fluid source - Para 54 (a type of charge air flow as described in Paras 54-55 and as shown in Figure)) with a compressor (72, to rotate”) and a power turbine (27, turbine - Para 41 (a type of power turbine as described in Paras 41 and 43)) for producing a first rotational movement (see Figure and Para 44 - “exhaust gas…can drive the turbine 27 and the input shaft 57…at the first angular velocity”) acted on by an exhaust gas flow (see Figure and Para 44 - “exhaust gas…can drive the turbine 27 and the input shaft 57…at the first angular velocity”) discharged from the motor (12); 
driving the crankshaft (18) by the power turbine (27) by way of the first rotational movement (see Figure and Paras 44-45); and 
driving the compressor (72) by the crankshaft (18) by way of the second rotational movement (see Figure and Para 55), the second rotational movement being settable differently from the first rotational movement (Para 41 - “drive system 28 may be configured to produce a continuously variable drive or gear ratio”; Para 56 - “first and/or second drive systems 70, 74 operate may be varied, either continuously or between discrete gear ratios”).  
Johnson fails to disclose operating the internal combustion engine in a first operating mode, the first operating mode being a four-stroke operation of the motor; nor operating the internal combustion engine in a second operating mode, the second operating mode being a two-stroke operation of the motor.
or a four-cycle engine”), the first operating mode being a four-stroke operation (Col. 3, Line 2 - “four-cycle engine”) of a motor (1, engine - Col. 3, Line 1 (a type of motor)); and operating the internal combustion engine in a second operating mode (see Fig. 2b and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine”), the second operating mode being a two-stroke operation (Col. 3, Line 1 - “two-cycle engine”) of the motor (1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the engine of Johnson after the dual operating mode engine of Kawamura for the advantage of an engine that is selectively operable in two-and four-cycle modes (Kawamura; Col. 1, Lines 48-51), as operating in a two-cycle mode provides higher torque (Kawamura; Col. 1, Lines 23-26), and operating in a four-cycle mode creates cleaner exhaust gases (Kawamura; Col. 1, Lines 30-33).
Re claim 2:
Johnson fails to disclose the step of switching from the four-stroke operation of the first operating mode to the two-stroke operation of the second operating mode.
Kawamura teaches a step of switching (Col. 4, Lines 53-57) from a four-stroke operation of a first operating mode (see Fig. 2a and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine or a four-cycle engine”) to a two-stroke operation of a second operating mode (see Fig. 2b and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine”).

Re claim 3:
Johnson fails to disclose the step of switching from the two-stroke operation of the second operating mode to the four-stroke operation of the first operating mode.
Kawamura teaches a step of switching (Col. 4, Lines 53-57) from a two-stroke operation of a second operating mode (see Fig. 2b and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine”) to a four-stroke operation of a first operating mode (see Fig. 2a and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine or a four-cycle engine”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the engine of Johnson after the dual operating mode engine of Kawamura for the advantage of an engine that is selectively operable in two-and four-cycle modes (Kawamura; Col. 1, Lines 48-51), as operating in a two-cycle mode provides higher torque (Kawamura; Col. 1, Lines 23-26), and operating in a four-cycle mode creates cleaner exhaust gases (Kawamura; Col. 1, Lines 30-33).
Re claim 10:
forcibly discharging remaining exhaust gases out of the combustion chamber through the exhaust valve 12”).
Re claim 11:
Johnson discloses a device (39, control module - Para 42 (a type of device)) for operating an internal combustion engine (10, powertrain system - Para 38 (a type of internal combustion engine as described in Para 38)) having a motor (12, engine - Para 38 (a type of motor)) with a crankshaft (18, crankshaft - Para 38), the device comprising: 
a charger arrangement (14 and 16 (person having ordinary skill in the art would recognize elements 14 and 16 collectively as a type of charger arrangement as described in Para 38 - “a turbo-compounding system 14, and a scavenging or Supercharging system 16”)) including: 
at least one compressor (72, compressor - Para 55) that supplies a charge air flow (66, fluid source - Para 54 (a type of charge air flow as described in Paras 54-55 and as shown in Figure)) to the motor (Para 55 - “compressed fluid exiting the second compressor 72 may flow through sixth fluid passageway 86 to the intake manifold 22”), the compressor compressing the charge air (Para 55 - “compressed fluid exiting the second compressor 72”); and 
exhaust gas…can drive the turbine 27 and the input shaft 57…at the first angular velocity”) discharged from the motor (12), the charger arrangement carrying out a method including the steps of: 
compressing the charge air flow (66, fluid source - Para 54 (a type of charge air flow as described in Paras 54-55 and as shown in Figure)) with the at least one compressor (72) and suppling the charge air flow to the motor (Para 55 - “compressed fluid exiting the second compressor 72 may flow through sixth fluid passageway 86 to the intake manifold 22”), the compressing of the charge air flow taking place via a second rotational movement (see Figure and Para 55 - “Rotation of the first and/or second drive systems 70,74 can, in turn, cause the first and/or second compressors 68, 72 to rotate”) and the power turbine (27) for producing a first rotational movement (see Figure and Para 44 - “exhaust gas…can drive the turbine 27 and the input shaft 57…at the first angular velocity”) acted on by the exhaust gas flow (see Figure and Para 44 - “exhaust gas…can drive the turbine 27 and the input shaft 57…at the first angular velocity”) discharged from the motor (12); 
driving the crankshaft (18) by the power turbine (27) by way of the first rotational movement (see Figure and Paras 44-45); and 
driving the compressor (72) by the crankshaft (18) by way of the second rotational movement (see Figure and Para 55), the second 
Johnson fails to disclose operating the internal combustion engine in a first operating mode, the first operating mode being a four-stroke operation of the motor; nor operating the internal combustion engine in a second operating mode, the second operating mode being a two-stroke operation of the motor.
Kawamura teaches operating an internal combustion engine (Fig. 1 and Col. 2 lines 19-20) in a first operating mode (see Fig. 2a and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine or a four-cycle engine”), the first operating mode being a four-stroke operation (Col. 3, Line 2 - “four-cycle engine”) of a motor (1, engine - Col. 3, Line 1 (a type of motor)); and operating the internal combustion engine in a second operating mode (see Fig. 2b and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine”), the second operating mode being a two-stroke operation (Col. 3, Line 1 - “two-cycle engine”) of the motor (1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the engine of Johnson after the dual operating mode engine of Kawamura for the advantage of an engine that is selectively operable in two-and four-cycle modes (Kawamura; Col. 1, Lines 48-51), as operating in a two-cycle mode provides higher torque (Kawamura; Col. 1, Lines 23-26), 
Re claim 12:
Johnson discloses an internal combustion engine (10, powertrain system - Para 38 (a type of internal combustion engine as described in Para 38)), comprising: 
a motor (12, engine - Para 38 (a type of motor)) with a crankshaft (18, crankshaft - Para 38); and 
a charger arrangement (14 and 16 (person having ordinary skill in the art would recognize elements 14 and 16 collectively as a type of charger arrangement as described in Para 38 - “a turbo-compounding system 14, and a scavenging or Supercharging system 16”)) including: 
at least one compressor (72, compressor - Para 55) that supplies a charge air flow (66, fluid source - Para 54 (a type of charge air flow as described in Paras 54-55 and as shown in Figure)) to the motor (Para 55 - “compressed fluid exiting the second compressor 72 may flow through sixth fluid passageway 86 to the intake manifold 22”), the compressor compressing the charge air (Para 55 - “compressed fluid exiting the second compressor 72”); and 
at least one power turbine (27, turbine - Para 41 (a type of power turbine as described in Paras 41 and 43)) that is acted on by an exhaust gas flow (see Figure and Para 44 - “exhaust gas…can drive the turbine 27 and the input shaft 57…at the first angular velocity”) discharged from the motor (12), the charger arrangement carrying out a method including the steps of: 
to rotate”) and the power turbine (27) producing a first rotational movement (see Figure and Para 44 - “exhaust gas…can drive the turbine 27 and the input shaft 57…at the first angular velocity”) is acted on by the exhaust gas flow (see Figure and Para 44 - “exhaust gas…can drive the turbine 27 and the input shaft 57…at the first angular velocity”) discharged from the motor (12); 
driving the crankshaft (18) by the power turbine (27) by way of the first rotational movement (see Figure and Paras 44-45); and 
driving the compressor (72) by the crankshaft (18) by way of the second rotational movement (see Figure and Para 55), the second rotational movement is set differently from the first rotational movement (Para 41 - “drive system 28 may be configured to produce a continuously variable drive or gear ratio”; Para 56 - “first and/or second drive systems 70, 74 operate may be varied, either continuously or between discrete gear ratios”).  

Kawamura teaches operating an internal combustion engine (Fig. 1 and Col. 2 lines 19-20) in a first operating mode (see Fig. 2a and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine or a four-cycle engine”), the first operating mode being a four-stroke operation (Col. 3, Line 2 - “four-cycle engine”) of a motor (1, engine - Col. 3, Line 1 (a type of motor)); and operating the internal combustion engine in a second operating mode (see Fig. 2b and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine”), the second operating mode being a two-stroke operation (Col. 3, Line 1 - “two-cycle engine”) of the motor (1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the engine of Johnson after the dual operating mode engine of Kawamura for the advantage of an engine that is selectively operable in two-and four-cycle modes (Kawamura; Col. 1, Lines 48-51), as operating in a two-cycle mode provides higher torque (Kawamura; Col. 1, Lines 23-26), and operating in a four-cycle mode creates cleaner exhaust gases (Kawamura; Col. 1, Lines 30-33).
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. 2016/0252053) in view of Kawamura (U.S. 5,158,044), as applied to claim 1 above, and further in view of Hiereth et al. (U.S. 5,729,978).
Re claims 4, 5, and 8:

Hiereth teaches wherein a power turbine (8, turbine - Col. 3, Line 26 (a type of power turbine as described in Col. 5, Line 66 - Col. 6, Line 1)) is coupled by way of a turbine coupling (6, hydrodynamic coupling - Col. 3, Line 29 (a type of turbine coupling as shown in Fig. 1 and described in Col. 5, Line 50 - Col. 6, Line 1)) to a crankshaft (3, crankshaft - Col. 3, line 20) of a motor (1, internal combustion engine (a type of motor) - Col. 3, Line 17); wherein the turbine coupling (6) is a fill-controlled hydrodynamic coupling (see Fig. 4, Col. 3, Line 29, and Col. 4, Lines 48-49 - “filling ratio f of the hydrodynamic coupling”; Col. 6, Lines 44-50); and wherein the power turbine (8) is coupled to the crankshaft (3) via a power turbine transmission (5, change-speed gearbox - Col. 5, Lines 22-23 (a type of power turbine transmission as shown in Fig. 1 and described in Col. 5, Line 50 - Col. 6, Line 1)) arranged between the turbine coupling (6,) and the crankshaft (3)(see Fig. 1, element 5 shown arranged between element 6 and element 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the turbine coupling, power turbine transmission, and positioning thereof, of Hiereth in the system of Johnson for the advantage of being able to achieve selection procedures which are effected in very 
Re claim 6 and 7:
Johnson fails to disclose wherein the compressor is coupled by way of a compressor coupling to the crankshaft of the motor, nor wherein the compressor coupling is a fill-controlled hydrodynamic coupling.
Hiereth teaches wherein a compressor (10, compressor - Col. 3, Line 26) is coupled by way of a compressor coupling (6, hydrodynamic coupling - Col. 3, Line 29 (a type of compressor coupling as shown in Fig. 1 and described in Col. 5, Lines 50-65)) to a crankshaft (3, crankshaft - Col. 3, line 20) of a motor (1, internal combustion engine (a type of motor) - Col. 3, Line 17), and wherein the compressor coupling (6) is a fill-controlled hydrodynamic coupling (see Fig. 4, Col. 3, Line 29, and Col. 4, Lines 48-49 - “filling ratio f of the hydrodynamic coupling”; Col. 6, Lines 44-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the compressor coupling, and positioning thereof, of Hiereth in the system of Johnson for the advantage of being able to achieve selection procedures which are effected in very short times (Hiereth; Col. 3, Lines 29-35) as well as being able to achieve very high rotational speeds of the compressor at low rotational speeds of the engine (Hiereth; Col. 2, Lines 5-12). 
Re claim 9:
Johnson fails to disclose wherein the compressor is coupled to the crankshaft via a compressor transmission arranged between a compressor coupling and the crankshaft.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the compressor coupling, compressor transmission, and positioning thereof, of Hiereth in the system of Johnson for the advantage of being able to achieve selection procedures which are effected in very short times (Hiereth; Col. 3, Lines 29-35) as well as being able to achieve very high rotational speeds of the compressor at low rotational speeds of the engine (Hiereth; Col. 2, Lines 5-12). 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. 2016/0252053) in view of Kawamura (U.S. 5,158,044), as applied to claim 12 above, and further in view of Jaeger (U.S. 2015/0176481).
Re claim 13:
Johnson fails to disclose wherein the driving steps are carried out by a coupling arrangement that is of electromechanical design, nor wherein the first rotational movement is converted into a generator current or the generator current is converted into the second rotational movement.
the power turbine speed with the engine speed”) is converted into a generator current (Para 33 - “second electric motor/generator works as a generator, being coupled with the crank train, while the electric energy produced by it is addressed to the first electric motor/generator, that cooperates—as a motor— with the first turbine in driving the compressor.”) or the generator current is converted into the second rotational movement.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the coupling arrangement of Jaeger in the system of Johnson for the advantage of faster energy transfer with better efficiency (Jaeger; Para 36).
Re claim 14:
Johnson fails to disclose wherein the power turbine drives a generator.
Jaeger teaches wherein a power turbine (PT, turbine - Para 28 (a power turbine per Para 28)) drives a generator (EM2, electric motor/generator - Para 30)(Para 35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the generator, and drive thereof, of Jaeger in the system of Johnson for the advantage of supplying energy to restart the engine and for powering onboard auxiliary services (Jaeger; Para 38).
Re claim 15:
Johnson fails to disclose wherein the crankshaft of the motor drives a generator.
Jaeger teaches wherein a crankshaft (K, crankshaft - Para 28) of a motor (E, combustion engine - Para 26 (a type of motor)) drives a generator (EM2, electric motor/generator - Para 30)(Para 34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the generator, and drive thereof, of Jaeger in the system of Johnson for the advantage of supplying energy to restart the engine and for powering onboard auxiliary services (Jaeger; Para 38).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        5/10/21

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Tuesday, May 11, 2021